DETAILED ACTION
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/796,016, filed July 10, 2015. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internally-threaded opening of the washer claimed in claim 3 and claim 9; and the external thread  of the shank engaging the threaded opening of the washer claimed in claim 4 and claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and claim 9 each recite “wherein the opening of the washer further comprises an internal thread”; and claim 4 and claim 10 each recite “wherein the shank further comprises an external thread for engaging the opening of the washer”.
Examiner notes that the claimed embodiment of Figures 3-5 discloses that the external thread of shank 110 engages an internal thread of washer 300; not an internal thread of washer 200.  Such embodiment clearly fails to disclose a washer comprising an internal thread, nor the external thread of the shank engaging an internal thread of the washer.  Accordingly such limitations within claims 3, 4, 9 and 10 are inaccurate and misdescriptive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aftanas (US 2011/0214365) in view of West et al. (US 2012/0234378).
As to claim 1, Aftanas discloses an assembly for affixing a first object to a second object and a third object and providing a grounding path between the objects comprising:
first and second frames 76 each comprising an elongated channel for receiving a solar panel; 
a rail guide 54; 
an electrically conductive fastener 46; 
the fastener comprising a shank 48 extending from an enlarged end 50 such that the shank terminates at a nut end and the enlarged end further comprises a top and a bottom surface; 
an electrically conductive washer 12 comprising: 
a central opening 26 for allowing the shank to pass through the washer, 
a pair of tabs 18 with each respective tab being on an edge of the washer such that the pair of tabs extend downward in the direction of the enlarged end, and 
at least one raised portion 20 on the edge of the washer for penetrating a surface of the first and second frames respectively (Figures 1-4,7). 

West et al. teach a clamp wherein the top surface of the enlarged end 178 of a fastener 164 comprises a plurality of raised portions 188 for penetrating a surface of a structure 106; the raised portions securely biting into a surface of the structure, securely retaining the fastener therein and making solid electrical contact therewith (Figures 15-20; paragraph [0135]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly disclosed by Aftanas wherein the top surface of the enlarged end of the fastener comprises a plurality of raised portions, as taught by West et al., in order to more securely retain the fastener within the rail guide and to ensure solid electrical contact therewith.  
As to claim 2, Aftanas discloses an assembly wherein the edges 18 are flanges (Figures 1-4,7).
As to claims 3 and 4 as best understood, Aftanas discloses an assembly wherein the opening 26 of the washer 12 further comprises an internal thread (internally-threaded insert 14 extends within opening 26 of washer 12, and thus the opening of the washer is internally-threaded to the same extent as Applicant’s claimed embodiment of Figures 3-5); and wherein the shank 48 further comprises an external thread for engaging the opening of the washer (Figures 1-4,7).
As to claim 5, Aftanas discloses an assembly wherein the fastener 46 and washer 12 are metallic (Figures 1-4,7). 
14 for securing the washer 12 to the first and second frames 76 respectively (Figures 1-4,7).
As to  claim 7, Aftanas discloses an assembly for affixing a first object to a second object and a third object and providing a grounding path between the objects comprising:
first and second frames 76 each comprising an elongated channel for receiving a solar panel; 
a rail guide 54; 
an electrically conductive fastener 46; 
the fastener comprising a shank 48 extending from an enlarged end 50 such that the shank terminates at a nut end and the enlarged end further comprises a top and a bottom surface; 
an electrically conductive washer 14 comprising: 
a central opening 26 for allowing the shank to pass through the washer, 
a pair of edges 18 with each respective edge being extending outward from the washer, and  
at least one raised portion 20 on each respective edge of the washer for penetrating a surface of the first and second frames respectively (Figures 1-4,7).  
Aftanas fails to disclose an assembly wherein the top surface of the enlarged end of the fastener comprises at least one raised portion for penetrating a surface of the rail guide.
178 of a fastener 164 comprises a plurality of raised portions 188 for penetrating a surface of a structure 106; the raised portions securely biting into a surface of the structure, securely retaining the fastener therein and making solid electrical contact therewith (Figures 15-20; paragraph [0135]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly disclosed by Aftanas wherein the top surface of the enlarged end of the fastener comprises a plurality of raised portions, as taught by West et al., in order to more securely retain the fastener within the rail guide and to ensure solid electrical contact therewith.  
As to claim 8, Aftanas discloses an assembly wherein the respective edges 18 are flanges (Figures 1-4,7).
As to claims 9 and 10 as best understood, Aftanas discloses an assembly wherein the opening 26 of the washer 12 further comprises an internal thread (internally-threaded insert 14 extends within opening 26 of washer 12, and thus the opening of the washer is internally-threaded to the same extent as Applicant’s claimed embodiment of Figures 3-5); and wherein the shank 48 further comprises an external thread for engaging the opening of the washer (Figures 1-4,7).  
As to claim 11, Aftanas discloses an assembly wherein the fastener 46 and washer 12 are metallic (Figures 1-4,7).  
As to claim 12, Aftanas discloses an assembly wherein the assembly further comprises a nut 14 for securing the washer 12 to the first and second frames 76 respectively (Figures 1-4,7).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,689,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the “electrically conductive fastener” and the “electrically conductive washer” of instant claims 1 and 7 are encompassed by the “electrically-conductive fastener” and the “electrically-conductive washer” of patent claim 1.

Claims 1, 2, 4-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/194,454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “electrically conductive fastener” and the “electrically conductive washer” of instant claims 1 and 7 are encompassed by the “electrically-conducting fastener” and the “electrically-conducting washer” of copending application claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

05/13/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619